Citation Nr: 1332604	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  10-14 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

Rory Reyhan Layne, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1969 to October 1971 and September 1974 to September 1978.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


REMAND

The Board finds that additional action by the agency of original jurisdiction is required before the Board decides the Veteran's claim.

The record reflects that after the RO's most recent consideration of the claim in March 2010, the Veteran submitted an April 2010 statement from his private physician (Dr. D.L.) in support of his claim.  He has not waived his right to have this evidence considered by agency of original jurisdiction.  Therefore, the Board must remand the Veteran's claim for consideration of this additional evidence.  

Service treatment records and post-service records of VA treatment have been obtained; however, in an August 2009 VA examination the Veteran reported that he had, and continued to, receive private treatment for his back.  Additionally, the Veteran's private physician submitted the aforementioned April 2010 statement confirming that he is treating the Veteran for chronic back pain.  Records pertaining to this ongoing treatment have not been obtained.  Since they could be supportive of the Veteran's claim, further development to obtain those records is in order.

The Board further notes that during the August 2009 VA examination, the Veteran reported a 1986 car accident wherein he allegedly injured his back and was taken to the hospital to be evaluated.  However, in his April 2010 substantive appeal, the Veteran alleges that the 1986 accident did not have any "sustaining injuries" and he was simply examined at the hospital and released.  Records pertaining to this incident have not been obtained.  Since they could be supportive of the Veteran's claim, further development to obtain those records is in order.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain all available, outstanding records pertinent to the Veteran's claim, to include records pertaining to treatment following the 1986 vehicular accident and records pertaining to his treatment by Dr. D.L..

2.  Then, if the additional evidence so warrants, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all back disorders present during the period of the claim.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner.  

The examiner should identify which, if any, of the Veteran's back abnormalities are congenital defects.  In addition, with respect to each acquired back disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to service.

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.
 
3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folders are returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

